Citation Nr: 1214873	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 







INTRODUCTION

The Veteran had active service from November 1982 to April 1996. 

This matter originally came to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a chronic cervical strain. 

The issue was re-characterized to comport to the evidence of record. 

In March 2010 and November 2010, the Board remanded the Veteran's current claim for additional development.  


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the Veteran currently has a chronic cervical spine disability.


CONCLUSION OF LAW

The criteria for service connection for a chronic cervical spine disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).








REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A November 2006 pre-adjudication letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted to assess the nature and etiology of the Veteran's claimed disability; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks service connection for a chronic cervical spine disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's STRs do not indicate any complaints of, or treatment for, a cervical spine condition or any type of neck pain or problems.  A June 1996 VA general medical examination conducted within a few months of separation from service notes that examination of the Veteran's neck was negative.  

VA treatment records dated in May 1998 note that the Veteran complained of pain in his right shoulder and neck for the past 3-4 days.  Additional VA treatment records dated in May 1998, note an assessment of muscle sprain, neck, right shoulder.  A June 2009 VA examination report notes that range of motion testing of the Veteran's cervical spine was full in all directions with no pain, and that a diagnosis of cervical spine strain was given.  

A May 2010 VA examination report notes that the examiner reviewed the claim file and that the Veteran reported pain in his neck and that it pops intermittently.  Following a physical examination, the Veteran was given a diagnosis of cervical strain with normal examination.  The examiner also noted that with a normal examination, there is no finding of a disability.  

A February 2012 VA examination report notes that the examiner reviewed the Veteran's claim file and that he denied any neck problems or having filed a claim for a neck problem.  He reports multiple joint problems, but denied any prior injury to his neck or neck complaints at this time.  He also denied any neck injury during service.  A physical examination and review of medical imaging was conducted.  The examiner noted that the Veteran did not then have, nor has he ever been diagnosed with, a cervical spine condition.   

"Sprain" means a joint injury in which some fibers of a ligament are ruptured, but the continuity of the ligament remains intact.  See Dorland's Illustrated Medical Dictionary (Dorland's) 1782 (24th ed., 1994).  "Strain" means an overstretching or overexertion of some part of the musculature.  See Dorland's at 1803.  

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  Although the Veteran has some intermittent complaints of pain and has been noted to have strains and sprains of his cervical spine by medical professionals following service, he has never been diagnosed with a chronic cervical spine disability and his most recent VA examinations in May 2010 and February 2012, found that he had normal cervical spine examinations and no cervical spine disability whatsoever, which clearly shows that his previously diagnosed sprain and strains of his cervical spine were transient injuries rather than chronic or permanent disabilities.   

The Veteran is competent to give evidence about observable symptoms such as neck pain.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as a lay person lacking in medical training he is not competent to give an opinion as to whether he has a currently diagnosed chronic cervical spine disability as this is a matter for a medical professional.  See Charles, supra.  In recent statements the Veteran himself contends that he does not have a cervical spine disability.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a chronic cervical spine disability is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a chronic cervical spine disability is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


